 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

OCALA DIVISION

EDWARD DENNIS JENNINGS,

Plaintiff,
v. Case No: 5:18-cv-300-Oc-18PRL
COMMISSIONER OF SOCIAL
SECURITY,

Defendant.

ORDER

THIS CAUSE comes for consideration on Plaintiff Edward Dennis Jennings’s appeal from
a final decision of the Commissioner of the Social Security Administration (the “Commissioner”)
denying Plaintiff's application for Disability Insurance Benefits (“DIB”) after proceedings before
an Administrative Law Judge (“ALJ”).! On May 10, 2019, Magistrate Philip R. Lammens issued
a Report and Recommendation (the “Report and Recommendation”) recommending that the
Defendant’s decision be affirmed (Doc. 23), to which Plaintiff timely filed objections (Doc. 24)
and Commissioner filed a response (Doc. 25).

The ALJ’s findings are supported by substantial evidence, and the ALJ applied the proper
legal analysis to Plaintiff's disability claims. After de novo review of the portions of the Report
and Recommendation (Doc. 2) to which Plaintiff objected, it is hereby ORDERED and
ADJUDGED as follows:

1. United States Magistrate Judge Philip R. Lammens’s Report and Recommendation (Doc.

23) is APPROVED and ADOPTED and is made part of this Order for all purposes, including

 

' The Commissioner filed a certified copy of the record before the Social Security Administration. (See Doc. 13.)

 
 

appellate review.
2. The Commissioner’s final decision in this case is AFFIRMED under sentence four of

42 U.S.C. § 405(g). The Clerk of the Court is directed to ENTER JUDGMENT accordingly and

CLOSE the case.

DONE and ORDERED in Orlando, Florida on this 4 day of fae

G. KENDALL SHARP
SENIOR UNITED STATES DISTRICT JUDGE

 

 

 

 

Copies furnished to:
Counsel of Record

 
